UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-03495 DWS Money Market Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 6/30 Date of reporting period: 6/30/2015 ITEM 1. REPORT TO STOCKHOLDERS June 30, 2015 Annual Report to Shareholders Daily Assets Fund Institutional Contents 3 Portfolio Management Review 7 Investment Portfolio 15 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 18 Financial Highlights 19 Notes to Financial Statements 24 Report of Independent Registered Public Accounting Firm 25 Information About Your Fund's Expenses 27 Tax Information 28 Advisory Agreement Board Considerations and Fee Evaluation 32 Board Members and Officers 37 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. An investment in this fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or by any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The share price of money market funds can fall below the $1.00 share price. You should not rely on or expect the Advisor to enter into support agreements or take other actions to maintain the fund's $1.00 share price. The credit quality of the fund's holdings can change rapidly in certain markets, and the default of a single holding could have an adverse impact on the fund's share price. The fund's share price can also be negatively affected during periods of high redemption pressures and/or illiquid markets. The actions of a few large investors of the fund may have a significant adverse effect on the share price of the fund. See the prospectus for specific details regarding the fund's risk profile. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview All performance information below is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutscheliquidity.com/US for the fund's most recent month-end performance. The 7-day current yield refers to the income paid by the fund over a 7-day period expressed as an annual percentage rate of the fund's shares outstanding. Yields fluctuate and are not guaranteed. Investment Strategy The fund seeks a high level of current income consistent with liquidity and the preservation of capital. Over the past 12 months ended June 30, 2015, rate levels within the money market yield curve — including short-term money market rates — fluctuated based on varying economic reports, investors' interest rate expectations, geopolitical uncertainty and evolving U.S. Federal Reserve Board (the Fed) statements. Near the end of 2014, positive employment and GDP figures accelerated expectations for higher rates, and short-term money market rates rose in response. In March 2015, the Fed removed the word "patient" from its statement regarding the timing of a possible rate hike. But at the same time, the Fed gave itself the flexibility to wait until the appropriate time for an increase in the federal funds rate from its current near-zero level. The Fed's "dovish" tone in March caused U.S. interest rates to decline across the board as expectations for the initial fed funds rate hike were pushed back. However, despite temporary conditions such as harsh winter weather that many said were to blame for disappointing first quarter 2015 U.S. gross domestic product (GDP) growth, in April the Fed indicated that it anticipates that U.S. economic conditions will improve; this sets the stage for a possible rate hike late in 2015 or early in 2016. However, possible spillover effects from ongoing geopolitical and economic uncertainty in Greece and China could cause the Fed to delay any "lift-off" in rates. Positive Contributors to Fund Performance We were able to maintain a competitive yield for the fund during the annual period ended June 30, 2015. We continued to seek ample liquidity, high credit quality and strong diversification across sectors and geographic regions while maintaining a neutral portfolio duration (or interest rate sensitivity). We pursued this strategy in light of the near-term outlook for near-zero short-term interest rates and limited money market supply. In addition, outside of mandated liquidity requirements, we looked to keep the fund's cash position relatively low in order to take advantage of higher yields available from six-month-to-one-year money market securities. Portfolio Performance (as of June 30, 2015) Performance is historical and does not guarantee future results. Current performance may be lower or higher than the performance data quoted. An investment in this fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or by any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The share price of money market funds can fall below the $1.00 share price. 7-Day Current Yield June 30, 2015 .05%* June 30, 2014 .08%* * The investment advisor has agreed to voluntarily waive fees/reimburse expenses. This waiver may be changed or terminated at any time without notice. Yields are historical, will fluctuate and do not guarantee future performance. The 7-day current yield refers to the income paid by the portfolio over a 7-day period expressed as an annual percentage rate of the fund's shares outstanding. Please call the Service Center at (800) 730-1313 for the fund's most current yield information. Negative Contributors to Fund Performance The types of securities that we were investing in tended to have lower yields than issues carrying more risk. We preferred to be cautious during a time of market uncertainty. In the end this cost the fund some yield, but we believe that this represented a prudent approach to preserving principal. "The Fed's anticipated moves to raise rates may cause six-month-to-one-year money market rates to gradually rise toward the end of this year." Outlook and Positioning Within money markets, we believe that the current balance of tight supply and heavy demand will most likely persist through much of 2015. These technical market conditions should keep yields very low throughout the one-day-to-five-month portion of the money market yield curve maturity spectrum until the Fed begins to increase short-term rates. The Fed's anticipated moves to raise rates may cause six-month-to-one-year money market rates to gradually rise toward the end of this year and into 2016. We continue our insistence on the highest credit quality within the fund. We also plan to maintain our conservative investment strategies and standards under the current market conditions. We continue to apply a careful approach to investing on behalf of the fund and to seek competitive yield for our shareholders. Portfolio Management Team A group of investment professionals is responsible for the day-to-day management of the fund. These investment professionals have a broad range of experience managing money market funds. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know Gross domestic product (GDP) is the monetary value of goods and services produced within a country's borders in a specific time frame. The yield curve is a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. Investment Portfolio as of June 30, 2015 Principal Amount ($) Value ($) Certificates of Deposit and Bank Notes 23.8% ANZ New Zealand International Ltd.: 144A, 1.85%, 10/15/2015 1.85%, 10/15/2015 3.125%, 8/10/2015 Banco del Estado de Chile: 0.25%, 8/28/2015 0.31%, 9/2/2015 Bank of Nova Scotia: 0.26%, 8/3/2015 2.05%, 10/7/2015 Credit Suisse, 0.23%, 7/2/2015 DZ Bank AG: 0.28%, 9/2/2015 0.28%, 10/1/2015 0.33%, 9/18/2015 General Electric Capital Corp.: 2.25%, 11/9/2015 Series A, 5.0%, 1/8/2016 Industrial & Commercial Bank of China Ltd., 0.3%, 8/24/2015 Mizuho Bank Ltd.: 0.26%, 8/14/2015 0.27%, 7/23/2015 National Australia Bank Ltd., 1.6%, 8/7/2015 Nordea Bank Finland PLC, 0.24%, 9/18/2015 Rabobank Nederland NV: 0.43%, 3/4/2016 2.125%, 10/13/2015 Standard Chartered Bank, 0.31%, 10/5/2015 Sumitomo Mitsui Banking Corp., 0.13%, 7/6/2015 Swedbank AB, 0.09%, 7/1/2015 The Toronto-Dominion Bank: 0.255%, 8/7/2015 0.26%, 8/11/2015 0.43%, 3/2/2016 Wal-Mart Stores, Inc., 5.313%, 6/1/2016 Total Certificates of Deposit and Bank Notes (Cost $698,706,495) Commercial Paper 43.0% Issued at Discount** 26.4% Atlantic Asset Securitization LLC, 144A, 0.14%, 7/7/2015 Bank Nederlandse Gemeenten, 0.295%, 9/14/2015 Bedford Row Funding Corp.: 144A, 0.35%, 8/27/2015 144A, 0.35%, 10/19/2015 144A, 0.47%, 12/11/2015 Caisse Centrale Desjardins, 0.18%, 7/17/2015 Caisse des Depots et Consignations, 144A, 0.21%, 9/16/2015 CNPC Finance HK Ltd.: 144A, 0.43%, 7/6/2015 144A, 0.43%, 7/8/2015 144A, 0.43%, 8/3/2015 Coca-Cola Co., 0.31%, 9/16/2015 Erste Abwicklungsanstalt, 144A, 0.28%, 7/28/2015 Hannover Funding Co., LLC, 0.3%, 7/8/2015 Macquarie Bank Ltd., 144A, 0.31%, 8/10/2015 Matchpoint Finance PLC, 0.12%, 7/1/2015 MetLife Short Term Funding LLC, 144A, 0.23%, 7/15/2015 Nederlandse Waterschapsbank NV, 0.3%, 11/2/2015 NRW.Bank, 0.2%, 8/17/2015 Old Line Funding LLC, 144A, 0.32%, 11/16/2015 Prudential Funding LLC, 0.06%, 7/1/2015 Rabobank Nederland NV, 0.33%, 12/7/2015 Sinopec Century Bright Capital Investment Ltd.: 0.3%, 7/9/2015 0.41%, 7/14/2015 0.42%, 8/3/2015 Standard Chartered Bank: 0.27%, 7/6/2015 0.34%, 9/10/2015 Svenska Handelsbanken AB, 0.33%, 11/23/2015 United Overseas Bank Ltd., 0.32%, 8/7/2015 Working Capital Management Co.: 144A, 0.17%, 7/7/2015 144A, 0.19%, 7/17/2015 Issued at Par* 16.6% Australia & New Zealand Banking Group Ltd., 144A, 0.375%, 8/18/2015 Bank Nederlandse Gemeenten, 144A, 0.287%, 2/25/2016 Bank of Nova Scotia: 0.273%, 11/9/2015 0.407%, 7/22/2016 Bedford Row Funding Corp., 144A, 0.324%, 4/8/2016 BNZ International Funding Ltd.: 144A, 0.306%, 10/14/2015 144A, 0.326%, 1/28/2016 Commonwealth Bank of Australia: 144A, 0.293%, 4/7/2016 144A, 0.303%, 4/29/2016 Dexia Credit Local, 0.324%*, 7/1/2015 General Electric Capital Corp., 0.258%, 8/11/2015 HSBC Bank PLC, 144A, 0.317%, 12/23/2015 Rabobank Nederland NV, 0.394%, 10/1/2015 Royal Bank of Canada, 0.295%, 12/10/2015 Starbird Funding Corp., 144A, 0.254%, 10/2/2015 Wells Fargo Bank NA: 0.32%, 9/9/2015 0.32%, 12/10/2015 Westpac Banking Corp., 144A, 0.286%, 10/13/2015 Total Commercial Paper (Cost $1,263,210,711) Short-Term Notes* 7.1% Bank of Nova Scotia, 0.285%, 1/6/2016 Canadian Imperial Bank of Commerce, 0.42%, 8/18/2015 Rabobank Nederland NV, 0.321%, 7/6/2015 Royal Bank of Canada, 0.329%, 5/12/2016 Svenska Handelsbanken AB, 0.391%, 11/3/2015 Wells Fargo Bank NA, 0.335%, 6/3/2016 Westpac Banking Corp., 0.316%, 5/27/2016 Total Short-Term Notes (Cost $208,000,000) Municipal Investments 5.1% Federal Home Loan Mortgage Corp., Multi-Family Variable Rate Certificates, "A", Series M015, 144A, AMT, 0.1%***, 5/15/2046, LIQ: Freddie Mac Illinois, Educational Facilities Authority, TECP, 0.1%, 8/19/2015, LOC: Northern Trust Co. Massachusetts, State Development Finance Agency Revenue, Milton Academy, Series B, 0.19%***, 3/1/2039, LOC: TD Bank NA New York, RIB Floater Trust, Series 2014-5UE, 144A, 0.22%***, 11/25/2017, LOC: Barclays Bank PLC New York, State Dormitory Authority, State Personal Income Tax Revenue, Series 30020-I, 144A, 0.17%***, 3/15/2040, LIQ: Citibank NA New York, State Housing Finance Agency Revenue, 605 West 42nd Street, Series B, 144A, 0.25%***, 5/1/2048, LOC: Bank of China Vermont, Economic Development Authority, TECP, 0.25%, 8/10/2015, LOC: JPMorgan Chase Bank NA Total Municipal Investments (Cost $148,815,000) Preferred shares of Closed-End Investment Company 0.7% Nuveen Investment Quality Municipal Fund, Inc., Series 1-2118, 144A, AMT, 0.16%***, 5/1/2041, LIQ: Barclays Bank PLC (Cost $20,000,000) Government & Agency Obligation 0.2% U.S. Government Sponsored Agencies Federal Home Loan Bank, 0.2%, 9/17/2015 (Cost $7,499,712) Time Deposits 14.0% Bank of Scotland PLC, 0.06%, 7/1/2015 Banque Federative du Credit Mutuel, 0.14%, 7/1/2015 Credit Agricole Corporate & Investment Bank, 0.06%, 7/1/2015 Nordea Bank Finland PLC, 0.04%, 7/1/2015 Total Time Deposits (Cost $410,522,528) Repurchase Agreements 4.9% BNP Paribas, 0.2%, dated 1/21/2015, to be repurchased at $30,032,500 on 8/4/2015 (a) (b) JPMorgan Securities, Inc., 0.451%, dated 7/3/2014, to be repurchased at $115,149,509 on 9/29/2015 (a) (c) Total Repurchase Agreements (Cost $144,500,000) % of Net Assets Value ($) Total Investment Portfolio (Cost $2,901,254,446)† Other Assets and Liabilities, Net Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of June 30, 2015. ** Annualized yield at time of purchase; not a coupon rate. *** Variable rate demand notes and variable rate demand preferred shares are securities whose interest rates are reset periodically at market levels. These securities are payable on demand and are shown at their current rates as of June 30, 2015. † The cost for federal income tax purposes was $2,901,254,446. (a) Open maturity repurchase agreement whose interest rate resets periodically and is shown at the current rate as of June 30, 2015. The dated date is the original day the repurchase agreement was entered into, the maturity date represents the next repurchase date. Upon notice, both the Fund and counterparty have the right to terminate the repurchase agreement at any time. (b) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) ALM XIV Ltd. 7/28/2026 Blackstone Holdings Finance Co., LLC 8/15/2019 BlueMountain CLO Ltd. 1.783–1.798 4/30/2026– 4/13/2027 California Republic Auto Receivables Trust 9/15/2020 Canadian Imperial Bank of Commerce 1/27/2016 Carlyle Global Market Strategies CLO Ltd. 7/15/2025 Cent CLO Ltd. 1/25/2026 Credit Suisse AG 5/27/2016 Duke Energy Florida, Inc. 6/15/2038 Export-Import Bank of Korea 1.75–4.0 2/27/2018– 1/29/2021 FMR LLC 11/15/2039 Home Depot, Inc. 4/1/2046 Industrial & Commercial Bank of China Ltd. 11/13/2017 John Deere Capital Corp. 12/13/2018 KKR Financial CLO Ltd. 7/15/2025 1 Korea Development Bank 1/22/2016 1 Korea National Oil Corp. 2.75–4.0 10/27/2016– 1/23/2019 LVMH Moet Hennessy Louis Vuitton SE 6/29/2017 MDC-GMTN BV 4/28/2022 Merck & Co., Inc. 12/1/2033 Norddeutsche Landesbank Girozentrale 10/16/2015 Nordea Bank AB 1/14/2021 SLM Private Education Loan Trust 5/16/2044 Sound Point CLO IV Ltd. 1/21/2026 State Grid Overseas Investment Ltd. 2.75–4.125 5/7/2019– 5/7/2024 90 Steele Creek CLO Ltd. 8/21/2026 90 Suncorp-Metway Ltd. 4/27/2020 Swedbank Hypotek AB 3/28/2018 Temasek Financial I Ltd. 10/25/2019 Total Collateral Value (c) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) American Airlines Pass Through Trust 1/15/2021 Banque PSA Finance SA 4/4/2021 CIT Education Loan Trust 6/25/2042 Collegiate Funding Services Education Loan Trust 12/28/2037 Communications Sales & Leasing, Inc. 4/15/2023 Countrywide Asset-Backed Certificates 9/25/2032 Countrywide Home Equity Loan Trust 11/15/2036 Credit Agricole SA 10/13/2019 CWHEQ Revolving Home Equity Loan Trust 0.367–0.377 7/15/2035– 11/15/2035 Deutsche Bank Capital Funding Trust 1/19/2016 FirstEnergy Transmission LLC 4.35–5.45 1/15/2025– 7/15/2044 Goal Capital Funding Trust 6/25/2042 Home Equity Mortgage Loan Asset-Backed Trust 7/25/2037 Icahn Enterprises LP 3/15/2019 JP Morgan Mortgage Acquisition Trust 11/25/2036 Kraft Heinz Foods Co. 8/1/2039 Liberty Mutual Group, Inc. 7.8–10.75 3/15/2037– 6/15/2058 MERIT Securities Corp. 12/28/2033 National Collegiate Student Loan Trust 0.317–0.541 5/25/2026– 11/27/2028 Nomura Asset Acceptance Corp Alternative Loan Trust 3/25/2047 NOVA Chemicals Corp. 5/1/2025 Quicken Loans, Inc. 5/1/2025 SACO I Trust 8/25/2030 SLM Private Credit Student Loan Trust 6/15/2033 SMFG Preferred Capital USD 1 Ltd. 1/25/2017 Societe Generale SA 4/5/2017 U.S. Capital Funding VI Ltd. 7/10/2043 Wynn Las Vegas LLC 3/1/2025 Total Collateral Value 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AMT: Subject to alternative minimum tax. LIQ: Liquidity Facility LOC: Letter of Credit TECP: Tax Exempt Commercial Paper Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. Securities held by the Fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of June 30, 2015 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Investments in Securities (d) $
